UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended July31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number: 0-20820 SHUFFLE MASTER,INC. (Exact name of registrant as specified in its charter) Minnesota 41-1448495 (State or Other Jurisdiction (IRS Employer Identification No.) of Incorporation or Organization) 1106 Palms Airport Drive, Las Vegas NV (Address of Principal (State) (Zip Code) Executive Offices) Registrant’s Telephone Number, Including Area Code: (702)897-7150 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of September 8, 2009, there were 53,620,123 shares of our $.01 par value common stock outstanding. SHUFFLE MASTER,INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JULY 31, 2009 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements (unaudited): Condensed Consolidated Statements of Income for the Three and Nine Months ended July31, 2009 and 2008 3 Condensed Consolidated Balance Sheets as of July31, 2009 and October31, 2008 4 Condensed Consolidated Statements of Cash Flows for the Nine Months ended July31, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 53 Item4. Controls and Procedures 53 PART II—OTHER INFORMATION Item1. Legal Proceedings 55 Item1A. Risk Factors 55 Item6. Exhibits 55 Signatures 56 2 PART I ITEM 1.FINANCIAL STATEMENTS SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited, in thousands, except per share amounts) Three Months Ended Nine Months Ended July 31, July 31, Revenue: Product leases and royalties $ Product sales and service Other 17 43 46 Total revenue Costs and expenses: Cost of leases and royalties Cost of sales and service Gross profit Selling, general and administrative Research and development Total costs and expenses Income from operations Other income (expense) Interest income Interest expense ) Other, net ) ) Total other expense ) Gain on early extinguishment of debt - - - Impairment of investment - ) - ) Income from operations before tax Income tax provision Income from continuing operations Discontinued operations, net of tax - - - (1 ) Net income $ Basic earnings per share: $ Diluted earnings per share: $ Weighted average shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements 3 SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share amounts) July 31, October 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for bad debts of $637 and $584 Investment in sales-type leases and notes receivable, net of allowance for bad debts of $233 and $202 Inventories Prepaid income taxes Deferred income taxes Other current assets Total current assets Investment in sales-type leases and notes receivable, net of current portion Products leased and held for lease, net Property and equipment, net Intangible assets, net Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued and other current liabilities Customer deposits Deferred revenue Deferred income taxes - Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Other long-term liabilities Deferred income taxes Total liabilities Commitments and Contingencies (See Note 12) Shareholders' equity: Common stock, $0.01 par value; 151,368 shares authorized; 53,620 and 53,535 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to unaudited condensed consolidated financial statements 4 SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended July 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Amortization of debt issuance costs Share-based compensation Impairment of investment - Provision (recovery) for bad debts ) Write-down for inventory obsolescence Loss (Gain) on sale of assets 75 ) Gain on sale of leased assets ) ) Gain on early extinguishment of debt ) - Changes in operating assets and liabilities: - - Accounts receivable Investment in sales-type leases and notes receivable Inventories ) Accounts payable and accrued liabilities ) 1 Customer deposits and deferred revenue Taxes ) ) Other 75 ) Net cash provided by operating activities Cash flows from investing activities: Return of security bonds posted with courts - Proceeds from sale of leased assets Proceeds from sale of assets 27 Payments for products leased and held for lease ) ) Purchases of property and equipment ) ) Purchases of intangible assets ) ) Acquisition of businesses, net of cash acquired - ) Other ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from Revolver Payments on Revolver ) ) Payments on Contingent convertible senior notes ) - Payments on notes payable and other long-term debt ) ) Proceeds from issuance of common stock, net - Other ) - Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash transactions: Accrued debt issuance cost - Recharacterization of prepaid royalty - Cash paid for: Income taxes, net of refunds Interest See notes to unaudited condensed consolidated financial statements 5 SHUFFLE MASTER,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, in thousands, except unit/seat and per share amounts) 1. DESCRIPTION OF BUSINESS AND INTERIM BASIS OF PRESENTATION Description of business.Unless the context indicates otherwise, references to “Shuffle Master,Inc.”, “we”, “us”, “our”, or the “Company”, include Shuffle Master,Inc. and its consolidated subsidiaries. We develop, manufacture and market technology and entertainment-based products for the gaming industry for placement on the casino floor. Our products primarily relate to our casino customers’ table game activities and focus on either increasing their profitability, productivity and security or expanding their gaming entertainment offerings. Our business is segregated into the following four operating segments: Utility, Proprietary Table Games (“PTG”), Electronic Table Systems (“ETS”), and Electronic Gaming Machines (“EGM”). We lease, license and sell our products. When we lease or license our products, we generally negotiate a month-to-month operating lease. When we sell our products, we offer our customers a choice between a sale, a longer-term sales-type lease or other long-term financing. We offer our products worldwide in markets that are highly regulated.
